ORDER
This case having been argued before this Court in the November, 2003 Session of Court, it is this 14th day of November, 2003,
*729ORDERED, by the Court of Appeals of Maryland, that supplemental briefing and reargument be scheduled on the following additional issues set forth below:
1. Whether, in light of the wording of Article IV, § 22, of the Maryland Constitution, the Court of Special Appeals had jurisdiction to entertain and decide the merits of the appeal from the court en banc, and, in this connection, whether the notation in Estep v. Estep, 285 Md. 416, 420-421 n. 4, 404 A.2d 1040, 1042-1043 n. 4 (1979), is erroneous.
2. With regard to the ruling on the motion for a new trial, and if the Court of Special Appeals had jurisdiction to decide the merits of the appeal from the court en banc, whether the Court of Special Appeals should review the single circuit judge’s decision for abuse of discretion or should review solely the determination by the court en banc.
and it is further
ORDERED, that the petitioner’s supplemental brief shall be filed on or before December 15, 2003, and the respondent’s supplemental brief shall be filed on or before January 14, 2004, and it is further
ORDERED, that the case shall be set for reargument during the February Session of Court at which the parties may argue the issues contained in their original briefs as well as the issues and arguments set forth in their supplemental briefs.